Exhibit 10.22

FORM OF STOCK OPTION AGREEMENT

 

                        THIS AGREEMENT (this “Agreement”), is effective as of
the date set forth on the signature page hereof (the “Grant Date”), between
Ardent Mines Limited (the “Company”), and the individual set forth on the
signature page hereto (the “Participant”).

 

                        WHEREAS, the Company has adopted and maintains the 2012
Stock Option Plan (the “Option Plan”) to promote the interests of the Company
and its stockholders by providing the Company’s key employees and others with an
appropriate incentive to encourage them to continue in the employ of the Company
and to improve the growth and profitability of the Company; and

 

                        WHEREAS, the Option Plan provides for the grant to
Participants in the Option Plan of Incentive Stock Options to purchase shares of
Common Stock of the Company;

 

                        NOW, THEREFORE, in consideration of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the parties
hereto agree as follows:

 

1.           Grant of Option.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Option Plan, the Company hereby grants to
the Participant Incentive Stock Options (collectively, the “Options”) to
purchase such number of shares (each a “Share” and collectively the “Shares”) of
the Common Stock of the Company as are set forth on the signature page hereof: 

 

2.           Incorporation of Option Plan.  Except as otherwise provided herein,
all terms, conditions, restrictions of the Option Plan are incorporated herein
and made parte hereof as if stated herein.  Notwithstanding anything to the
contrary in the Option Plan, if there is any conflict between the terms and
conditions of the Option Plan and this Agreement, the terms and conditions of
this Agreement, as interpreted by the Committee, shall govern.  Unless otherwise
indicated herein, all capitalized terms used herein shall have the meanings
given to such terms in the Option Plan.

 

3.           Exercise Price. The exercise price of each share underlying the
Options is as set forth on the signature page hereof (the “Exercise Price”). 

 

4.           Vesting and Exercise of Option. The Option shall vest and become
exercisable according to the schedule set forth on the signature page hereof.

 

5.           Duration of Option. Subject to the provisions of the Option Plan
and this Agreement, with respect to the Options (or any portions thereof) which
have not become exercisable, the Options shall expire on the date the
Participant is no longer in good standing with the Company, including
Termination of Employment for any reason, and with respect to the Options (or
any portion thereof) which have become exercisable, the Options shall expire on
the first of the following events: (i) the expiration date set forth on the
signature page hereof (the “Expiration Date”); (ii) the expiration of three
(3) months following the date of the



--------------------------------------------------------------------------------

 



_________________________________________________________________________________________________________________STOCK
OPTION AGREEMENT

Participant’s termination of employment with the Company, other than as a result
of death or Disability; or (iii) the expiration of six (6) months following
(A) the date of death of the Participant or (B) cessation of an Participant’s
employment by reason of Disability (as defined in the Option Plan). If the
Participant’s employment or contractual relationship is terminated by death, any
Option held by the Participant shall be exercisable only by the person or
persons to whom such Participant’s rights under such Option shall pass by the
Participant’s will or by the laws of descent and distribution of the state or
country of the Participant’s domicile at the time of death.  Nothing in this
Agreement shall be interpreted or construed to confer upon the Participant any
right with respect to continuance of employment arrangements with the Company,
nor shall this Agreement interfere in any way with the right of the Company to
terminate the Participant’s employment services at any time.

 

6.           Delay or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

 

7.           Manner of Exercise and Payment. 

 

                        7.1       Subject to the terms and conditions of this
Agreement and the Option Plan the Option may be exercised by delivery of written
notice to the Company in the form attached hereto, at its principal executive
office.  Such notice shall state that the Participant is electing to exercise
the Option and the number of Shares in respect of which the Option is being
exercised and shall be signed by the person or persons exercising the Option. 
If requested by the Company, such person or persons shall (i) deliver this
Agreement to an Officer of the Company who shall endorse thereon a notation of
such exercise and (ii) provide satisfactory proof as to the right of such person
or persons to exercise the Option.

 

                        7.2   The notice of exercise described in Section 7.1
above shall be accompanied by payment of the full purchase price for the Shares
in respect of which the Option is being exercised, in cash, by check or any
other form as the Company may require from time to time.

 

                        7.3   Upon receipt of the notice of exercise and any
payment or other documentation as may be necessary pursuant to Section 7.2
relating to the Shares in respect of which the Option is being exercised, the
Company shall, subject to this Agreement and the Option Plan, take such action
as may be necessary to effect the transfer to the Participant of the number of
Shares as to which such exercise was effective.

 

                        7.4   The Participant shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to any Shares
subject to the Option until (i) the Option shall have been exercised pursuant to
the terms of this Agreement and the Participant shall have paid the full
purchase price for the number of Shares in respect of which the Option was
exercised, (ii) the Company shall have issued and delivered the Shares to the
Participant, and (iii) the Participant's name shall have been entered as a
stockholder of record on the books of the Company, whereupon the Participant
shall have full voting and other ownership rights with respect to such Shares
during the period of ownership thereof.

- 2 -



--------------------------------------------------------------------------------



 



 

_________________________________________________________________________________________________________________STOCK
OPTION AGREEMENT

 

                        7.5   In lieu of payment upon exercise of the Option as
set forth above in this Section 7, the Participant may alternatively surrender
to the Company for cancellation a portion of this Option representing that
number of unissued Shares underlying this Option which is equal to the quotient
obtained by dividing (A) the product obtained by multiplying the purchase price
by the number of Shares of stock being purchased underlying the Option upon such
exercise, by (B) the difference obtained by subtracting the purchase price from
the closing price of the Company's common stock on the date immediately
preceding such date of such exercise (“Cashless Exercise”).

 

8.           Notices.   All notices, demands, instructions and other
communications required or permitted to be given to or made upon either party
hereto or any other person shall be in writing and shall be personally delivered
or sent by registered or certified mail, postage prepaid, return receipt
requested, or by a reputable courier delivery service, or by telegram (with
messenger delivery), or by telecopy (confirmed by mail), and shall be deemed to
be given for purposes of this Agreement on the day that such writing is
delivered or sent to the intended recipient thereof in accordance with the
provisions of this Section. Unless otherwise specified in a notice sent or
delivered in accordance with the foregoing provisions of this Section, notices,
demands, instructions and other communications in writing shall be given to or
made upon the respective parties hereto, in the case of the Participant to the
address of record on file with the Company; and in the case of the Company, to
the principal executive office of the Company addressed to the Corporate
Secretary.

 

9.           Non-Transferability.    The Option shall not be transferable other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined in the U.S. Internal Revenue
Code.  During the lifetime of the Participant, the Option shall be exercisable
only by the Participant, except in the case of an Option transferred pursuant to
a qualified domestic relations order. 

 

10.       Securities Act Restrictions; Sales of Shares.  The Participant
acknowledges that neither the U.S. Securities and Exchange Commission (the
“SEC”) nor any state securities commission has approved the Option nor any
Shares issuable upon exercise thereof, nor passed upon or endorsed the merits of
this Option or the Shares; the Participant further understands and agrees that
neither the Option nor the Shares have been registered (i) with the SEC under
the Securities Act of 1933, as amended (the “Securities Act”) or (ii) with any
state securities commission.  The Participant understands that neither the
Option nor the Shares may be offered, sold, transferred or otherwise disposed of
in the U.S., its territories or possessions, or to persons known to be residents
of the U.S. or to a U.S. person within the meaning of the Securities Act and the
rules promulgated thereunder; provided that the Shares may be so sold after the
earlier to occur of the effectiveness of a registration statement registering
the Shares under the Securities Act or the expiration of the restricted period
under Rule 144 promulgated under the Securities Act and thereafter only if the
Shares are registered under the Securities Act or an exemption from the
registration requirements under the Securities Act is available.  The
Participant acknowledges that the Company has no obligation to cause the
registration of this Option or the Shares under the Securities Act. 

 

- 3 -



--------------------------------------------------------------------------------



 



_________________________________________________________________________________________________________________STOCK
OPTION AGREEMENT

 

11.       Adjustments.   In the event of a change applicable to the entire class
of shares of Common Stock, such as a stock split, stock dividend, or similar
action with respect to all issued and outstanding shares of Company Common
Stock, the Administrator shall make corresponding adjustments to the number of
Shares subject to this Option and the purchase price for such Shares.  For
purposes of clarity, however, no adjustments shall be made with respect to
issuances of Common Stock by the Company or any instruments exercisable or
convertible into shares of Common Stock.

 

12.       Withholding of Taxes; Stock Option Treatment.   The Company shall have
the right to deduct from any distribution of cash to the Participant an amount
equal to the federal, state and local income taxes and other amounts as may be
required by law to be withheld (the “Withholding Taxes”) with respect to the
Option.  If the Participant is entitled to receive Shares upon exercise of the
Option, the Participant shall pay the Withholding Taxes to the Company in cash
prior to the issuance of such Shares.  In satisfaction of the Withholding Taxes,
the Participant may make a written election, which may be accepted or rejected
in the discretion of the Company, to have withheld a portion of the Shares
issuable to him or her upon exercise of the Option, having an aggregate Fair
Market Value, on the date preceding the date of such issuance, equal to the
Withholding Taxes. The Participant hereby acknowledges that they are aware of,
and responsible for, any tax consequences or effects caused by the
aforementioned withholding of Shares.

 

13.       No Assignment.   Except as otherwise provided herein, the rights of
the Participant hereunder may not be assigned or otherwise transferred to any
other party.

 

14.       Modification of Agreement.   This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

 

15.       Severability.   Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.

 

16.       Successors in Interest.   All obligations imposed upon the Participant
and all rights granted to the Company under this Agreement shall be final,
binding and conclusive upon the Participant's heirs, executors, administrators,
successors and (subject to Section 11 above) assigns of the parties hereto.

 

- 4 -

--------------------------------------------------------------------------------



 



_________________________________________________________________________________________________________________STOCK
OPTION AGREEMENT

17.       Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

18.       Entire Agreement.  This Agreement constitutes the entire agreement,
and supersedes all prior agreements, of the parties hereto relating to the
subject matter hereof, and there are no written or oral terms or representations
made by either party hereto other than those contained herein.  This Agreement
cannot be modified, altered or amended except by a writing signed by all the
parties hereto.  No waiver by either party hereto of any provision or condition
of this Agreement at any time shall be deemed a waiver of such provision or
condition at any prior or subsequent time or of any other provision or condition
at the same or any prior or subsequent time.

 

19.       Governing Law; Arbitration. 

 

(a)        This Agreement shall be governed by and construed in accordance with
the domestic laws of the State of Nevada without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Nevada or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nevada.

 

(b)        All disputes and controversies arising out of or relating to this
Agreement shall be finally settled and binding under the Rules of the American
Arbitration Association (“AAA”).  The place of arbitration shall be New York. 
The Arbitration shall be conducted in English by a single arbitrator appointed
in accordance with the AAA rules.  Any award, verdict or settlement issued under
such arbitration may be entered by any party for order of enforcement by any
court of competent jurisdiction.  The arbitrator shall have no power to take
interim measures he or she deems necessary, including injunctive relief and
measures for the protection or conservation of property.  Any award rendered
shall be final and conclusive upon the parties and adjudgment thereon may be
entered in the highest court of the forum, state or federal, having
jurisdiction.  The fees and expenses of the Arbitrator and the respective fees
and expenses of the parties hereto in connection with any such arbitration
(including, without limitation, reasonable fees and expenses of legal counsel
and consultants) shall be paid by the party against whom a decision by the
Arbitrator is rendered.

 

[Signature Page Follows]

 

 

 

 

- 5 -



--------------------------------------------------------------------------------



 



_________________________________________________________________________________________________________________STOCK
OPTION AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
___________, 2012, with the understanding that this Agreement shall constitute a
legal, valid, binding and enforceable obligation of the Company and the
Participant, respectively.

 

 

                                                                                                 
ARDENT MINES LIMITED

 

 

                                                                                                 
By:                                                                   

                                                                                                            
Name:                                                 

                                                                                                             Title: 
 

 

 

                                                                                                   PARTICIPANT

 

                          
                                                                      
                                                                          

                                                             

 

 

Option Grant:
                                                                                                           
 

 

Exercise Price:                                                            
                                                 

 

Vesting Schedule:
                                                                                                     
 

 

Expiration Date:
                                                                                                        
 

 

 

 

 

- 6 -



--------------------------------------------------------------------------------



 

ARDENT MINES LIMITED

 

STOCK OPTION AGREEMENT

 

Notice of Exercise

 

 

 

Participant      
                                                                                   
 

 

Number of Shares purchased pursuant

to Exercise of Option                                                 
                                                 

 

Exercise Date
                                                                                    
 

 

Exercise Price per Share
                                                                                            
 

 

Aggregate Purchase Price
                                                                                         
 

 

Form of Payment
                                                                                                      
 

 

By this exercise, the Participant agrees to (i) promptly provide such additional
documents as the Company may reasonably require and (ii) provide for the payment
to the Company (in the manner designated by the Company) of tax withholding
obligations, if any, relating to the exercise of this Option.

 

Participant: _________________________ 

                         

             

 

Accepted:

 

ARDENT MINES LIMITED

 

 

By:
                                                                                                    
 

            Name:                        
                                                             

            Title:                            _______         
                                   

 

 